IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FIFTH DISTRICT

                                                      NOT FINAL UNTIL TIME EXPIRES TO
                                                      FILE MOTION FOR REHEARING AND
                                                      DISPOSITION THEREOF IF FILED
    Q.H., MOTHER OF Z.H., A CHILD,

                  Appellant,

    v.                                                         Case No. 5D15-4498

    DEPARTMENT OF CHILDREN
    AND FAMILIES,

                  Appellee.
                                               /

    Opinion filed April 8, 2016

    Appeal from the Circuit Court
    for Orange County,
    Thomas W. Turner, Judge.

    Sandra W. Deisler, of Willits and Deisler,
    PLLC, Orlando, for Appellant.

    Rosemarie Farrell, Appellate Counsel,
    Department of Children and Families,
    Children's Legal Services, Orlando, for
    Appellee.

                                  ON CONCESSION OF ERROR

    PER CURIAM.

           Pursuant to Appellee’s Notice of Concession of Error, we reverse the trial court’s

    “Final Judgment of Involuntary Termination of Parental Rights as to the Mother, [Q.H.],

    and Unknown Father” and remand to the trial court to set forth specific findings of fact in

    support of its final judgment of involuntary termination of parental rights.

           REVERSED and REMANDED.

    LAWSON, C.J., WALLIS and LAMBERT, JJ., concur.